Appeal by defendant in an action on contract from a judgment of the City Court of Mount Vernon entered on an order of the County Court of Westchester County which (a) reversed an order of said City Court denying plaintiff’s motion for summary judgment, and (b) granted summary judgment for plaintiff, the appeal bringing up for review the order of the County Court on which the judgment of the City Court was entered. Order of the County Court of Westchester County reversed on the law, the judgment entered thereon in the City Court of Mount Vernon vacated, and order of the City Court denying plaintiff’s motion for summary judgment affirmed, with costs in this court and in the County Court. The record discloses triable issues of fact, not the subject of summary disposition. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.